Citation Nr: 1110951	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Navy from February 1976 to February 1980, and service with the United States Army National Guard from August 1996 to June 2007, including a period of active duty from September 21, 2004, to April 1, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in November 2009.  A transcript of that hearing is of record.

(The issue of entitlement to service connection for sarcoidosis is addressed in the remand portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).)


FINDING OF FACT

The Veteran's hearing loss began after his period of active military service that ended in 1980 and did not undergo a worsening during his second period of active duty from September 2004 to April 2005.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March 2007, prior to the initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) from his first period of active duty service, in addition to his time spent with the United States Army National Guard, which included a period of active duty service when the Veteran was mobilized.  The RO also obtained VA and private medical records, and provided two audiological evaluations in furtherance of his claim.  VA examinations with respect to hearing loss were obtained in October 2008 and May 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the October 2008 VA opinion was the subject of a March 2010 Board remand because the VA examiner's opinion did not contain a rationale, and thus was inadequate for determining whether the Veteran's hearing loss was aggravated by his second period of active duty service.  However, another VA opinion was obtained in March 2010, which the Board finds adequate, as it considered the STRs, the Veteran's lay statements regarding in-service noise exposure, and his allegation that his hearing acuity worsened after his second period of active duty service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue of service connection for hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

II. Background

As noted above, the Veteran served in the United States Navy from February 1976 to February 1980, and served with the United States Army National Guard from August 1996 to June 2007, including a period of active duty from September 21, 2004, to April 1, 2005.

Initially, the Board notes that the Veteran does not contend that his hearing loss was incurred during his first period of active duty service with the U.S. Navy-from 1976 to 1980, and a January 1980 audiological evaluation administered at discharge from the Veteran's first period of active duty service reflected normal hearing in both ears (See below).

At his November 2009 Board hearing, the Veteran acknowledged that he suffered from hearing loss prior to his serving with the Army National Guard, which began in August 1996.  However, the Veteran contends that his pre-existing bilateral hearing loss chronically worsened during his second period of active duty service-from September 2004 to April 2005 when he was ordered to active duty in support of Operation Iraqi Freedom, and served as a unit chaplain.  His period of active duty included service in Iraq for a period of five months and three days.  While serving in Iraq, the Veteran reported being in close proximity to improvised explosive devices (IEDs) while traveling in convoys, which he believes resulted in acoustic trauma.  See November 2009 Board hearing.  (His DD Form 214 noted that he received the combat action badge (CAB).)

A January 1976 audiological evaluation administered at the Veteran's enlistment in the Navy, reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
0
LEFT
5
15
15
15
5

The January 1980 audiological evaluation administered at discharge from the Veteran's first period of active duty showed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
5
LEFT
15
15
25
5
0

A March 1991 audiological evaluation given at entrance into the Army National Guard revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
40
35
30
LEFT
0
45
40
15
0

A second audiological evaluation also administered in March 1991 showed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
40
35
30
LEFT
0
40
25
20
0

A September 1995 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
40
30
LEFT
20
30
35
25
0

This Report of Medical Examination reflects a diagnosis of mid-frequency hearing loss.

An audiological evaluation administered in June 1996, prior to entrance onto active-guard reserve, reported that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
50
40
35
LEFT
0
45
40
25
0

An August 2005 private audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
45
40
LEFT
15
45
50
40
35

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

An October 2008 VA audiological examination showed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
45
45
40
LEFT
15
45
50
40
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed the Veteran with sloping to a mild to moderate sensorineural hearing loss in the right ear from 750 through 8000 Hertz, and a mild to moderate sensorineural hearing loss from 750 through 4000 Hertz, rising to within normal limits from 6000 through 8000 Hertz.  The 2008 examiner stated that the Veteran's hearing loss began after his first active duty tour and was not further aggravated by his second tour of duty.  Therefore, the examiner opined that the Veteran's pre-existing hearing loss was not caused by or further aggravated by his active duty military service.  No further explanation or supporting documentation was provided as to why the Veteran's pre-existing hearing loss which began after his first active duty tour from 1976-1980, was not further aggravated by his second tour of active duty.

Because the October 2008 VA audiological examination report included no further explanation, the Veteran's claim was remanded to obtain a VA examination that included an opinion supported by a rationale.  The Veteran was afforded another VA examination in May 2010.  On examination, the VA audiologist reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
45
45
LEFT
15
45
50
40
40

Puretone threshold averages were 43.75 for both the left and right ear, and speech audiometry revealed speech recognition ability of 94 percent in both ears.  The VA examiner diagnosed the Veteran with normal to moderate bilateral sensorineural hearing loss.  At this examination, the Veteran reported exposure to loud noise prior to service from hunting without ear protection.  He also noted that he was exposed to loud noise while in service from weapons, multiple IED explosions, large vehicles, and field exercises.  He reported that he did not wear hearing protection in many situations because he was a chaplain, and noted that he was exposed to sudden and loud noises at times when he was not wearing hearing protection.  The Veteran denied occupational noise exposure since service and between active duty dates other than loud noise during National Guard drills.  He also reported recreational exposure to loud noise since service from very limited use of a leaf blower (used only once).  The VA examiner was asked to review the record and provide an opinion regarding whether the Veteran's hearing loss chronically worsened due to his second period of active duty service.  The VA audiologist opined that the Veteran's pre-existing hearing loss was not caused by or further aggravated by his active duty military service.  The audiologist explained that after comparing the Veteran's hearing loss prior to his second tour of active duty to after this tour, the audiological medical evidence revealed that hearing thresholds were essentially unchanged.  Therefore, his hearing loss did not worsen during his second period of active duty service from September 2004 to April 2005.  The 2010 audiologist noted that she agreed with the October 2008 VA examiner, who had opined that the Veteran's hearing loss began after his first tour of active duty and was not further aggravated by his second tour of duty.

III. Analysis

Initially, the Board notes that the Veteran does not contend, nor does the audiological evidence reflect hearing loss during his first period of active duty service in the United States Navy from February 1976 to February 1980.  Instead, the Veteran acknowledges that his hearing loss developed between February 1980 (the end of his first period of active duty service with the Navy) and before the start of his service with the Army National Guard.  However, the Veteran believes that his pre-existing bilateral hearing loss was aggravated by his second period of service, in particular, a period of five months and three days spent in Iraq serving as a unit chaplain.  While serving in Iraq, the Veteran reported being in close proximity to improvised explosive devices (IEDs) while traveling in convoys, which he believes resulted in acoustic trauma.  See November 2009 Board hearing transcript.  

The pertinent regulations provide that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  In this regard, the Board notes that temporary flare-ups of symptoms, and the mere recurrence of manifestations of a pre-service condition, do not constitute an increase in severity.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the pertinent question at issue is whether the Veteran's pre-existing bilateral hearing loss increased in severity during his second period of active duty service with the Army National Guard.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  The Veteran is competent to describe his in-service exposure to loud noises, see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), including his exposure to improvised explosive devices (IED)'s while traveling in convoys in Iraq as a unit chaplain for a period of five months.  However, although the Board concedes that the Veteran was exposed to loud noises during his second period of service when he was mobilized, and acknowledges that he received the combat action badge, which denotes combat service, the fact remains that the medical evidence does not show an increase in severity of the Veteran's pre-existing hearing loss during his second period of service.  A May 2010 VA examiner opined that the Veteran's pre-existing hearing loss was not caused by or further aggravated by his active duty military service.  Further, the VA examiner concluded that the Veteran's hearing loss did not chronically worsen during his period of active duty from September 2004 to April 2005.  This is the specific time period when the Veteran alleges that loud noises from IED's caused him acoustic trauma.  The VA audiologist explained that after comparing the severity of the Veteran's hearing loss prior to his National Guard service, and after the 2004 to 2005 active duty tour, the audiological evaluations revealed that his hearing thresholds were essentially unchanged.  In short, the May 2010 VA examiner found no evidence that the Veteran's pre-existing hearing loss underwent an increase in severity during his service with the Army National Guard, and in particular during his period of active duty service from September 2004 to April 2005.  The May 2010 VA audiologist reviewed audiological examinations dated in January 1976, January 1980, March 1991, September 1995, June 1996, August 2005, December 2005, March 2007, and October 2008, and after reviewing these records, the VA examiner found no evidence of any further deterioration of the Veteran's hearing acuity.  The May 2010 VA examiner's opinion is uncontradicted by the record, and in fact, supported by an October 2008 VA examiner's opinion, where the examiner opined that the Veteran's pre-existing hearing loss was not caused by or aggravated by his active duty military service.  Therefore, because the medical evidence shows that the Veteran's hearing loss started before his National Guard service and underwent no increase in severity, the Board finds that service connection for hearing loss is not warranted.

(The Veteran does not contend and the evidence does not suggest that sensorineural hearing loss was manifested to a compensable degree within a year of the Veteran's separation from service in 1980 so as to be presumed to have been incurred therein.  38 C.F.R. §§ 3.307, 3.309.)

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  


ORDER

Service connection for hearing loss is denied.



REMAND

In a March 2010 Board decision, the Veteran's claim for service connection for sarcoidosis was remanded to obtain an opinion as to whether it was at least as likely as not that the Veteran's sarcoidosis was traceable to military service (or manifested itself in a symptomatic way within the one-year presumptive period after discharge).

Although a VA nexus opinion was obtained in May 2010, the Board finds the VA opinion inadequate, see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and finds that a second remand is required for the VA examiner to clarify his statement and discuss entries contained in the STRs pertaining to the skin, in addition to the Veteran's statements regarding experiencing shortness of breath shortly before discharge.  

More specifically, in his opinion, the VA examiner diagnosed the Veteran with pulmonary sarcoidosis, noting that it was first diagnosed in 1982.  The physician explained that the Veteran's STRs were reviewed and that the records were silent for any type of lymphadenopathy or respiratory symptoms that could be related to sarcoidosis.  The VA examiner stated that after review of the STRs, he could not find any objective evidence that the Veteran had any symptoms of sarcoidosis while in the service, and noted that there was no evidence within 12 months of discharge.  Concerning his history, the VA examiner noted that the Veteran was evaluated on May 20, 1982, at which point the Veteran reported a three to six-month history of weight loss, moderate sweats, dyspnea, and cough.  However, the record is silent prior to that of any doctor's visits.  The VA examiner then stated "[F]or me to extrapolate that the symptoms were associated with sarcoid, I would have to resort to mere speculation, therefore at this time I cannot state that."

Initially, the Board is unclear as to what symptoms the VA examiner was referring when he stated that to extrapolate that "the symptoms" were associated with sarcoid he would have to resort to speculation.  From reading his statement, the Board is unable to discern whether the symptoms to which the VA examiner is referring are those the Veteran reported at his May 1982 examination when he was diagnosed with sarcoidosis-specifically, weight loss, moderate sweats, dyspnea, and cough, or whether the VA examiner is referring to symptoms noted in service, and insinuating that he cannot say that the in-service symptoms were associated with sarcoid.  On remand, the VA examiner should clarify this point.

Further, in the March 2010 Board remand, the Board specifically requested that the VA examiner, prior to forming his opinion, take into consideration the Veteran's contention that he experienced shortness of breath prior to discharge.  In the earlier remand, the Board pointed out a November 2009 Board hearing where the Veteran reported noticing shortness of breath and a respiratory problem prior to leaving the Navy in 1980, and that immediately following service, he noticed many other symptoms that accompanied his initial respiratory problem.  See November 2009 Board hearing.  (The symptom of shortness of breath noticed by the Veteran during service was not mentioned by the VA examiner in his analysis.)  On remand, the VA examiner should discuss the significance of the Veteran experiencing shortness of breath in service, in the context of whether it could represent a prodromal sign of sarcoidosis that was diagnosed two years after discharge from his first period of active duty service. 

Finally, in the March 2010 Board remand, the Board directed the VA examiner to take into account the dermatological entries contained in the STRs.  This was required because symptoms of sarcoidosis can include skin manifestations.  Despite this direction by the Board, the VA examiner did not discuss the Veteran's skin problems noted in service in the context of whether any such symptoms represented the prodromal signs of his later diagnosed sarcoidosis.  The in-service dermatological entries are particularly relevant in this case because the May 1982 hospital summary reflecting a diagnosis of sarcoidosis, specifically noted skin involvement, in addition to stage II pulmonary involvement, and liver involvement.  

On remand, the VA examiner should review the service treatment records with a view towards determining the medical likelihood that any in-service notation pertaining to the skin represented a prodromal symptom of the Veteran's later diagnosed sarcoidosis.  A cursory review of the medical literature addressing sarcoidosis shows that 25 percent of people with sarcoidosis develop skin problems, including lesions, nodules, rashes, and color changes.  The medical literature states that lesions include disfiguring skin sores on the nose, cheeks and ears.  See www.mayoclinic.com/health/sarcoidosis.  (The service treatment records contain a September 1979 entry reflecting an "abscess" of unknown origin on the side of the skull forward of the ear.  It was reduced by hot soaks but not eliminated.  In addition, a November 1977 entry showed that the Veteran presented complaining of a rash, and a February 1979 entry noted chronic dermatitis on the hands and feet.)  At the very least, the Board finds that the VA examiner should make clear that he reviewed these in-service entries prior to forming his opinion about whether the development of the Veteran's sarcoidosis is traceable to his military service.

Finally, in forming his opinion, the VA physician should discuss the length of time from onset to manifestations sufficient for clinical diagnosis for sarcoidosis.  In this regard, the Board notes that the medical literature shows that sarcoidosis can be a gradual development with early signs and symptoms that last for years.  See mayoclinic.com/health/sarcoidosis. 

Accordingly, the case is REMANDED for the following action:

1.  A physician with appropriate expertise should be asked to review the record and provide a nexus opinion regarding the medical probability that currently diagnosed sarcoidosis is traceable to the Veteran's period of active duty service with the U.S. Navy from February 1976 to February 1980.  The reviewer should include an opinion as to whether it is at least as likely as not that the Veteran's sarcoidosis is traceable to military service (or manifested itself in a symptomatic way within the one-year presumptive period after discharge).  In forming his opinion, the physician should address the Veteran's statement that he experienced shortness of breath prior to discharge, and his in-service skin complaints-in particular, a September 1979 entry reflecting an "abscess" of unknown origin on the side of the skull forward of the ear.  The VA reviewer should consider the typical development period for sarcoidosis (time period from onset to clinical manifestations sufficient to arrive at a diagnosis), considering the fact that the Veteran was diagnosed with sarcoidosis a little over two years after discharge.  All opinions should be explained in detail in the context of the record and any pertinent medical treatises.

(The AOJ should ensure that the medical opinions comply with this remand and the questions presented in this opinion request, especially with respect to detailing any connection to military service.  If the report is insufficient, it should be returned to the reviewer for necessary corrective action, as appropriate.  If the reviewer determines that an examination is necessary to arrive at a definitive opinion, an examination should be scheduled.)

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issue remaining on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


